Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett (US 20080274683 A1), hereinafter Burdett, in view of Hurko (US 3121158 A), hereinafter Hurko, and further in view of Mainord (US 5826520 A), hereinafter Mainord.

Regarding claim 1, Burdett discloses a method of controlling an electrical household system, comprising: 
starting a process (“event 406 where cooking equipment 114 is turned on”) in an oven (“Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers”), wherein the oven is connected or configured to be connected in signal communication to a household range hood (“an exhaust hood 116”); and 
starting a suction device of the household range hood as a function of a communication signal from the oven, wherein said signal is correlated to the process in the oven (“autonomous ventilation control method 400 will transition to LOW state 410, where the speed of exhaust fan 210 is set to minimum speed Qmin, if various events occur. Such events may include event 404 where a user presses override button 226, event 405 where a scheduled start time arrives, event 406 where cooking equipment 114 is turned on”). 

    PNG
    media_image1.png
    678
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    549
    media_image2.png
    Greyscale

Burdett does not disclose wherein the process is a pyrolysis process, or turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process. 



In view of Hurko’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the process is a pyrolysis process as is taught in Hurko, in the method disclosed by Burdett.
One would have been motivated to include wherein the process is a pyrolysis process because Hurko states “Another object of the invention is to provide a heat-cleaning method of the character noted, wherein the steps therein involved are altogether automatically carried out from the standpoint of the cook.” Therefore, including the pyrolysis process of Hurko will simplify cleaning the oven of Burdett.

Burdett, as modified by Hurko does not disclose turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process. 

However, Mainord teaches turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process (“The orange indicating light comes on when the "Start Cycle" button is depressed, visually indicates that the cleaning cycle has begun. The door should not be opened while the cleaning cycle is in progress. To prevent this, a solenoid style electric door lock is powered, locking the door. The small, red light labelled "Oven Heater On" indicates when the oven heaters are powered. After the oven has reached cleaning temperature and run for the dialed amount of time set on the Cycle Timer, the cleaning cycle will end. The red, heater light will go off, the "Cycle Started" light will go off, the electric door lock de-energizes, and the oven will begin to cool down”).

In view of Mainord’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include turning on a light source to a colour indicative 
One would have been motivated to include turning on a light source to a colour indicative of the oven running the pyrolysis process and turning the light source off upon completion of the pyrolysis process because an indicator light provides useful information to the user concerning the status of the system.

Regarding claim 2, Burdett, as modified by Hurko and Mainord, discloses the method of claim 1, wherein starting the light source is turned on and the suction device is performed substantially together with the starting of the pyrolysis process (Burdett states “autonomous ventilation control method 400 will transition to LOW state 410, where the speed of exhaust fan 210 is set to minimum speed Qmin, if various events occur. Such events may include event 404 where a user presses override button 226, event 405 where a scheduled start time arrives, event 406 where cooking equipment 114 is turned on” The pyrolysis process taught by Hurko qualifies as turning the equipment on. Mainord states “The orange indicating light comes on when the "Start Cycle" button is depressed”).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Hurko, in view of Mainord, and further in view of Hake (US 20070221199 A1), hereinafter Hake.

Regarding claims 3-5, Burdett, as modified by Hurko and Mainord, discloses the method of claim 1. 

Burdett, as modified by Hurko and Mainord, does not disclose:
wherein starting the light source is turned on and the suction device is delayed with respect to starting the pyrolysis process;
turning on the household range hood in a stand by status when the pyrolysis process in the oven starts and then turning on the light source and starting the suction device; or 


However, Hake teaches:
wherein starting the suction device is delayed with respect to starting the process;
turning on the household range hood in a stand by status when the process in the oven starts and then starting the suction device; and
wherein starting the suction device is performed when a temperature in the oven reaches a threshold between 350°C and 500°C (“During the start-up segment, all burners (lower and upper) are turned on and the broiler cooking cavity is heated to a predetermined temperature T1 (e.g., 680 degrees F.). The damper of the vent system 1101 is in its closed position to conserve energy (i.e., to reduce heat loss.) If an exhaust fan is used, the fan is turned off. After the temperature in the cavity reaches T1, as sensed by a suitable temperature sensor, the idle segment starts. During the idle cycle segment, the upper burners are on and the lower burner cycles to maintain the broiler cavity temperature at temperature T1. The appliance remains in the idle cycle until the appliance is used in a cook cycle or is turned off. The cook segment is initiated by an operator actuating a suitable control, such as one of a series of pushbuttons, each of which may correspond to a particular cooking recipe for a particular food. During the cook cycle, all burners are initially on, the upper burners cycle based on time in the cook recipe, and the lower burner cycles off when the cavity temperature, as sensed by a suitable sensor, reaches a maximum cooking temperature T2 higher than T1 (e.g., 775 degrees F.). The damper is opened at or about the start of the cook cycle so that hot gas and effluents (e.g., smoke) produced by the cooking are vented. If an exhaust fan is used, the fan is turned on”).

In view of Hake’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein starting the suction device is delayed with respect to starting the process;
turning on the household range hood in a stand by status when the process in the oven starts and then starting the suction device; and

One would have been motivated to include:
wherein starting the suction device is delayed with respect to starting the process;
turning on the household range hood in a stand by status when the process in the oven starts and then starting the suction device; and
wherein starting the suction device is performed when a temperature in the oven reaches a threshold between 350°C and 500°C because Hake states that during start-up “The damper of the vent system 1101 is in its closed position to conserve energy (i.e., to reduce heat loss.) If an exhaust fan is used, the fan is turned off.” Therefore, delaying operation of the suction device will reduce heat loss and conserve energy.

Mainord further teaches:
wherein starting the light source is turned on is delayed with respect to starting the pyrolysis process (While the orange light is activated with starting, the red light is delayed until the door is locked and the heaters are activated); and
turning on a stand by status when the pyrolysis process in the oven starts and then turning on the light source (The red light is in stand by until the heaters are activated). 

In view of Mainord’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein starting the light source is turned on is delayed with respect to starting the pyrolysis process; and
turning on a stand by status when the pyrolysis process in the oven starts and then turning on the light source as is taught in Mainord, in the method as presently modified.
One would have been motivated to include:
wherein starting the light source is turned on is delayed with respect to starting the pyrolysis process; and
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Hurko, in view of Mainord, and further in view of Siegel (US 6920874 B1), hereinafter Siegel.

Regarding claims 6 and 7, Burdett, as modified by Hurko and Mainord, discloses the method of claim 1, wherein the suction device is started at a minimum power (“the speed of exhaust fan 210 is set to minimum speed Qmin”).

Burdett, as modified by Hurko and Mainord, does not disclose:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2; or 
the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood.

However, Siegel teaches:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2 (“For example, the first rule would read: If the Temperature is Warm, the Humidity is Normal, Smoke is Normal, and CO is None: there is no need for ventilation and the fan speed should be set to OFF. However, in the next rule, where the CO level moves up to Low, the fan speed is set to HIGH, to attempt to flush the contaminant out”); and
the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood (“if smoke is Heavy or if CO is at the Hazard level, the fan is set to Maximum”).

    PNG
    media_image3.png
    678
    430
    media_image3.png
    Greyscale

In view of Siegel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2; and

One would have been motivated to include:
wherein starting the suction device is performed when a smoke detector connected to the household range hood detects CO and/or CO2; and
the power of the suction device is adjusted as a function of smoke detection operated through a smoke detector connected to the household range hood because Siegel states “The net result is a ventilating exhaust fan that consistently provides the appropriate operating speed.” Therefore, including the features of Siegel will provide more appropriate operating speed of the suction device of Burdett.

Claims 8, 9, 11, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Mikulec (US 20150226439 A1), hereinafter Mikulec in view of Hurko, and further in view of Mainord.

Regarding claim 8 and 25, Burdett discloses an electrical household system, comprising: 
a household range hood (“an exhaust hood 116”) comprising at least a suction device (“exhaust fan 210”); 
an oven configured to perform a process (“Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers”); 
an electronic control unit connected or configured to be connected in signal communication to the oven and to the suction device of the household range hood (“controller 220”); 
wherein the electronic control unit is configured to: 
sense activation of the process in the oven or receive a communication signal from the oven concerning the activation of the process (“event 406 where cooking equipment 114 is turned on”); and 
starting the suction device of the household range hood as a function of a said signal (“If autonomous ventilation control method 400 determines that cooking equipment 114 has been turned on 

Burdett does not disclose: 
wherein the household range hood comprises a configurable light source;
wherein the electronic control unit is connected or configured to be connected in signal communication to the light source;
wherein the process is a pyrolysis process; 
turning the light source on to a colour indicative of the oven running the pyrolysis process and turn the light source off upon completion of the pyrolysis process; or
wherein the household range hood further comprises a speaker.

However, Mikulec teaches:
wherein the household range hood comprises a configurable light source (“the ventilation system 10 of the present invention may comprise a series of status lights 146, which indicate the operational condition of the system 10. A light may be displayed in the event that a system failure has occurred such as a malfunctioning relay or sensor malfunction. In addition, a light may be displayed in the event that a contaminant is detected. For example, if ultra fine particles are detected a yellow light may be displayed, if natural gas is detected, a red light may be displayed, etc. Furthermore, the status light or lights 146 may operate in response to the operation mode of the system 10. For example, the status light or lights 146 may turn on or off, or change color and/or intensity based on the speed of the fan 12 or if there is a malfunction with the system 10”); 
wherein the electronic control unit is connected or configured to be connected in signal communication to the light source (“the microprocessor 50 or the electric outlet relay switch 80 such that in the event that the ventilation system 10 detects the presence of smoke, natural gas, carbon monoxide, radon gas or the like, the alarm 94 is activated emitting an audible alarm sound, an electrical signal, or a visible alarm indictor is shown”); and


In view of Mikulec’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the household range hood comprises a configurable light source; 
wherein the electronic control unit is connected or configured to be connected in signal communication to the light source; and
wherein the household range hood further comprises a speaker as is taught in Mikulec, in the electrical household system disclosed by Burdett.
One would have been motivated to include:
wherein the household range hood comprises a configurable light source;
wherein the electronic control unit is connected or configured to be connected in signal communication to the light source; and
wherein the household range hood further comprises a speaker because the range hood light and speaker of Mikulec provides additional information concerning the operation of the suction device which will be useful to the user. Additionally, the lights and speaker inform the user of dangerous situations which improves safety.

Burdett, as modified by Mikulec, does not disclose: 
wherein the process is a pyrolysis process; or 
turning the light source on to a colour indicative of the oven running the pyrolysis process and turn the light source off upon completion of the pyrolysis process.

However, Hurko teaches wherein the process is a pyrolysis process (“Another object of the invention is to provide a heatcleaning method of the character noted, wherein the food soils mentioned are removed from the interior surfaces of the inner liner fundamentally by a pyrolytic step”).


One would have been motivated to include wherein the process is a pyrolysis process because Hurko states “Another object of the invention is to provide a heat-cleaning method of the character noted, wherein the steps therein involved are altogether automatically carried out from the standpoint of the cook.” Therefore, including the pyrolysis process of Hurko will simplify cleaning the oven of Burdett.

Burdett, as modified by Mikulec and Hurko, does not disclose turning the light source on to a colour indicative of the oven running the pyrolysis process and turn the light source off upon completion of the pyrolysis process.

However, Mainord teaches turning the light source on to a colour indicative of the oven running the pyrolysis process and turn the light source off upon completion of the pyrolysis process (“The orange indicating light comes on when the "Start Cycle" button is depressed, visually indicates that the cleaning cycle has begun. The door should not be opened while the cleaning cycle is in progress. To prevent this, a solenoid style electric door lock is powered, locking the door. The small, red light labelled "Oven Heater On" indicates when the oven heaters are powered. After the oven has reached cleaning temperature and run for the dialed amount of time set on the Cycle Timer, the cleaning cycle will end. The red, heater light will go off, the "Cycle Started" light will go off, the electric door lock de-energizes, and the oven will begin to cool down”).

In view of Mainord’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include turning the light source on to a colour indicative of the oven running the pyrolysis process and turn the light source off upon completion of the pyrolysis process as is taught in Mainord, in the method as presently modified.


Regarding claim 9, Burdett, as modified by Mikulec, Hurko and Mainord, discloses the electrical household system of claim 8, wherein the electronic control unit is configured to start the pyrolysis process in the oven and turn on the light source (“autonomous ventilation control method 400 will transition to LOW state 410, where the speed of exhaust fan 210 is set to minimum speed Qmin, if various events occur. Such events may include event 404 where a user presses override button 226, event 405 where a scheduled start time arrives, event 406 where cooking equipment 114 is turned on” The pyrolysis process taught by Hurko qualifies as turning the equipment on. The electronic control units of Mikulec and Mainord are configured to turn on the light sources).

Regarding claim 11, Burdett, as modified by Mikulec, Hurko and Mainord, discloses the electrical household system of claim 8, comprising: 
a communication network (Figure 2A); 
wherein the household range hood and the oven are connected or configured to be connected in signal communication though the communication network (“Controller 220 is coupled to exhaust fan 210, supply air fan 212, cooking equipment 114, an exhaust temperature sensor (not pictured), an ambient kitchen temperature sensor 228, override button 226, and/or one or more spillage sensors 230. Controller 220 receives information from spillage sensors 230 to determine fluctuations in an environmental parameter(s) in spillage zone 216. Controller 220 also communicates with exhaust fan 210 to control its speed and consequently the rate of ventilation of autonomous ventilation system 200. In some embodiments, controller 220 additionally communicates with supply air fan 212 to control its speed and thus the amount of air that is re-supplied to kitchen 102. Controller 220 may also be coupled to cooking equipment 114 in order to determine when it has been turned on and off”).

Regarding claim 22, Burdett, as modified by Mikulec, Hurko and Mainord, discloses the household system of claim 8.

Burdett, as modified by Mikulec, Hurko and Mainord, does not explicitly disclose wherein the light source is configured to have adjustable power level based on one of a working time or function of the oven.

However, Burdett discloses that the power level of the suction device is configured to have adjustable power level based on one of a working time or function of the oven (“controller 220 may turn exhaust fan 210 on and off and/or adjust its speed based on the state of cooking equipment 114 under exhaust hood 116”) and Mikulec teaches wherein the light source is configured to have adjustable power level based on one of a working time or function of the suction device (“the status light or lights 146 may turn on or off, or change color and/or intensity based on the speed of the fan 12”). The combination of these references will therefore result in a system wherein the light source is configured to have adjustable power level based on one of a working time or function of the oven.

Regarding claim 23, Burdett, as modified by Mikulec, Hurko and Mainord, discloses the electrical household system of claim 8, wherein the household range hood is connected to another appliance through the communication network (Burdett states “one or more pieces of cooking equipment 114, an exhaust hood 116, a ceiling supply air vent 118, and a ceiling exhaust vent 124. Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers”).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Mikulec, in view of Hurko, in view of Mainord, and further in view of Siegel.

Regarding claims 12 and 13, Burdett, as modified by Mikulec, Hurko, and Mainord, discloses the electrical household system of claim 8. 



However, Siegel teaches a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2 (“For example, the first rule would read: If the Temperature is Warm, the Humidity is Normal, Smoke is Normal, and CO is None: there is no need for ventilation and the fan speed should be set to OFF. However, in the next rule, where the CO level moves up to Low, the fan speed is set to HIGH, to attempt to flush the contaminant out”), wherein the smoke detector is installed on the household range hood (“a sheet metal enclosure commonly known as a hood 11 connects to external venting ductwork through a plenum adapter 12. It contains a series of openings 14 through which the various air quality sensors 13 can be exposed to air in the ambient environment as well as to the air that is being drawn up through the ductwork by the fan 20”).

    PNG
    media_image4.png
    228
    509
    media_image4.png
    Greyscale

In view of Siegel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2, wherein the smoke detector is installed on the household range hood as is taught in Siegel, in the method disclosed by Burdett.
One would have been motivated to include a smoke detector connected in signal communication to the electronic control unit and configured to detect CO and/or CO2, wherein the smoke detector is . 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Mikulec, in view of Hurko, in view of Mainord, and further in view of Mansbery (US 20070158335 A1), hereinafter Mansbery.

Regarding claims 10 and 14, Burdett, as modified by Mikulec, Hurko, and Mainord, discloses the electrical household system of claim 9, wherein the electronic control unit comprises or is connected or is configured to be connected in signal communication to a remote device (“A user may configure a schedule or modify an existing schedule through a local or remote interface to controller 220”). 

Burdett, as modified by Mikulec, Hurko, and Mainord, does not disclose wherein the remote device is configured to start the pyrolysis process in the oven and turn on the light source, wherein the electronic control unit is configured to be programmed to schedule pyrolysis processes in the oven.

However, Mansbery teaches wherein the remote device is configured to start the self-cleaning process in the oven and turn on the light source (“the touchscreen interface 222 further includes a notepad, such as an electronic message center, suitably adapted to receive, store, and display messages written from one household member to another. In addition, the message center is further accessible from a remote location, such as, for example and without limitation, a remote desktop computer, a portable handheld device, a cellular telephone, a smart phone, an Internet kiosk, or the like” and “FIG. 22 suitably illustrates a template screen 956 showing an example screen wherein the user selects one of the chambers for self cleaning. As will be understood by those skilled in the art, the template screen 956 is suitably displayed on the touchscreen interface 222 using any means known in the art” and “Thus, the main screen 400 includes a my oven icon 402, a dimmer icon 404, date/time/calendar icon 406, a top oven light icon 408, a bottom light icon 410”), wherein the electronic control unit is configured to be 

In view of Mansbery’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the remote device is configured to start the self-cleaning process in the oven and turn on the light source, wherein the electronic control unit is configured to be programmed to schedule pyrolysis processes in the oven as is taught in Mansbery, in the electrical household system disclosed by Burdett.
One would have been motivated to include wherein the remote device is configured to start the self-cleaning process in the oven and turn on the light source, wherein the electronic control unit is configured to be programmed to schedule pyrolysis processes in the oven because including remote control and timed operation of other features in addition to the suction device will increase usability and user friendliness. 

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Mikulec, in view of Hurko, in view of Mainord, and further in view of Hishiyama (JP 04103919 A), hereinafter Hishiyama.

Regarding claim 24, Burdett, as modified by Mikulec, Hurko, and Mainord, discloses the electrical household system of claim 22. 

Burdett, as modified by Mikulec, Hurko, and Mainord, does not disclose wherein the light source is configured to blink at the end of a work cycle of the other appliance. 

However, Hishiyama teaches wherein the light source is configured to blink at the end of a work cycle of the appliance (“When the predetermined time is reached, the rabbit on the right blinks, then all 

In view of Hishiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the light source is configured to blink at the end of a work cycle of the appliance as is taught in Hishiyama, in the electrical household system as presently modified.
One would have been motivated to include wherein the light source is configured to blink at the end of a work cycle of the appliance because Hishiyama states “The progress of the cooking is immediately recognized to the user of the cooker.” Therefore, including a flashing light will allow the user to immediately recognize cooking completion.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Mikulec, in view of Hurko, in view of Mainord, and further in view of Bucsa (US 20180253953 A1), hereinafter Bucsa.

Regarding claim 26, Burdett, as modified by Mikulec, Hurko, and Mainord, discloses the electrical household system of claim 8, further comprising a compound sensor in communication with the communication network and configured to detect compounds and send a signal when a threshold is reached (Mikulec states “the ventilation system 10 of the present invention may comprise a series of status lights 146, which indicate the operational condition of the system 10. A light may be displayed in the event that a system failure has occurred such as a malfunctioning relay or sensor malfunction. In addition, a light may be displayed in the event that a contaminant is detected. For example, if ultra fine particles are detected a yellow light may be displayed, if natural gas is detected, a red light may be displayed, etc”). 

Burdett, as modified by Mikulec, Hurko, and Mainard, does not disclose wherein the compound is a volatile organic compound.

However, Bucsa teaches wherein the compound is a volatile organic compound (“According to further innovations, the device may further contain one or more humidity sensors (to monitor the cooking process), volatile organic compounds ( VOCs) sensors and/or particle sensors”).

Mikulec does not disclose a VOC sensor. However, it is noted that there are a finite number of pertinent air quality sensors for kitchens. In this regard, it is noted that Bucsa teaches a VOC sensor. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the system as modified with a VOC sensor since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Burdett, in view of Hurko, in view of Mainord, and further in view of Hishiyama.

Regarding claim 27, Burdett, as modified by Hurko and Mainord, discloses the method of claim 1, further comprising communicating with another appliance through the communication network (Burdett states “one or more pieces of cooking equipment 114, an exhaust hood 116, a ceiling supply air vent 118, and a ceiling exhaust vent 124. Examples of cooking equipment 114 include, but are not limited to, stoves, cooktops, ovens, fryers, and broilers”).

Burdett, as modified by Mikulec, Hurko, and Mainord, does not disclose blinking the light source at the end of a work cycle of the another appliance. 

However, Hishiyama teaches blinking the light source at the end of a work cycle of the appliance (“When the predetermined time is reached, the rabbit on the right blinks, then all the rows of rabbits are lit to indicate that the heating process has ended. After that the rabbit on the right blinks to indicate that it is in a warming condition”). 

In view of Hishiyama’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include blinking the light source at the end of a work cycle of the appliance as is taught in Hishiyama, in the electrical household system as presently modified.
One would have been motivated to include blinking the light source at the end of a work cycle of the appliance because Hishiyama states “The progress of the cooking is immediately recognized to the user of the cooker.” Therefore, including a flashing light will allow the user to immediately recognize cooking completion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bach (US 20130187781 A1) “the range hood includes one or more temperature sensors positioned over the cook top for measuring temperature of the heating elements below. If the measured temperatures(s) exceeds one or more predetermined temperature levels, either with or without a time delay, a notification and/or other remedial response is provided to a user of the appliance” and “For example, range hood 115 could also be configured to activate a fan, turn on a lamp, or take other responses once a certain temperature level on cook top 100 has been measured”
Kim (US 20170119207 A1) “terminal device may include a desktop computer, a laptop computer, a smartphone, a cellular phone, a tablet personal computer (PC), a navigation device, a portable game player, a personal digital assistant (PDA), and an electronic organizer”
Burdett (US 20090061752 A1) Similar to Burdett above
Perry (US 3422809 A) “food soils deposited on the chamberforming walls are removed therefrom by pyrolytic action whereby a dust-like residue is formed which may be readily removed from the chamber by gentle wiping of the walls” and “Once the adjustment of switch 64 to a self-cleaning position has occurred, blower 63 is actuated”
Perl (US 3682156 A) “all normal baking and broiling operations can be performed and the oven additionally cleaned automatically by a high temperature cleaning cycle”
Wiseman (US 20070095822 A1) “A hood structure 30 is provided along an upper portion of the over-the-range oven 10, such as proximate the top wall of main body 14. Hood structure 30 includes fan 26 and outlet 22. Hood structure 30 is in flow communication with channel 20 such that air flow from channel 20 is directed into hood structure 30 and then exhausted from over-the-range oven 10”
Bales (US 4527542 A) “For cooking ovens, particularly the domestic self-cleaning type oven, ventilation systems have been provided which include means for flowing air over portions of the oven in order to maintain oven temperature below a maximum allowable temperature. In such arrangements, particularly those which are built into a wall, exhaust systems have been arranged to draw air in from the adjacent room and cause the air to flow over the oven sides for exhaust to the outside” and “if the soil in the oven 22 is heavy, the operator will generally prefer to vent the greater quantity of fumes generated out of doors through the proximity ventilation system”
Von Blanquet (US 4766880 A) “In place of a delayed opening of the covers, it is also possible to have a delayed starting of the fan following the operating of the drive for the covers”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799